14 F.3d 596NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jerry Gaylord ROBERTSON, Plaintiff Appellant,v.Vicky YARBOUGH;  Gerald Gibson, Defendants Appellees,andLou Ann White, Defendant.
No. 93-6662.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 7, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-92-726-R).
Jerry Gaylord Robertson, appellant pro se.
William Carrington Thompson, Chatham, Virginia, for appellees.
W.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint as to Defendants Yarbough and Gibson.*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Because Yarbough and Gibson were acting pursuant to a judge's directions in seeing to the entry of the sentencing order contested by Robertson, they are immune from damages.   McCray v. Maryland, 456 F.2d 1, 5 (4th Cir.1972).  Accordingly, we affirm the magistrate judge's findings as to these Defendants.


2
Appellant also filed an amended notice of appeal appealing the magistrate judge's grant of summary judgment for Defendant White.  However, Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period covered by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this appeal.  We therefore dismiss the appeal as to White.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED IN PART, DISMISSED IN PART.



*
 The parties consented to jurisdiction of the magistrate judge under 28 U.S.C.A. Sec. 636(c)(2) (West Supp.1993)